DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the rectangular boxes 100, 120, 130, 140, and 150 in Fig. 8 should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1 (page 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 26, line 11, “10, 11” should be replaced with --11, 12--.  
On page 35, line 1, “10” should be replaced with --11--.  
On page 35, line 8, “10, 11” should be replaced with --11, 12--.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 

Claim Objections
The claims are replete with antecedent basis issues. Please, review thoroughly.
Claims 1-31 are objected to because of the following informalities:  
In claim 1, line 17, --first-- should be added before --measurement--.
In claim 1, line 18, “considered cell (10, 11)” should be replaced with --first measurement cell (11)--.
In claim 1, line 21, --first-- should be added before --measurement--.
In claims 4 and 5, “considered” (all instances) should be deleted.
In claim 6, line 6, --second-- should be added before --measurement point--.
In claim 6, line 6, “considered cell (10, 11)” should be replaced with --second measurement cell (12)--.
In claim 7, line 3, “the primary measurement axes (AP1)” should be replaced with --primary measurement axes (AP1, AP2)--.
In claim 7, line 4, “the secondary measurement axes (AS2)” should be replaced with --secondary measurement axes (AS1, AS2)--.
In claim 9, depending upon claim 1, “the second measurement point” lacks antecedent basis in the claim.
In claim 12, “the measurement plane ((API, AS1), (AP2, AS2)) of the measurement cell(s) is/are” should be replaced with --the measurement plane of the first measurement cell is--.

In claim 13, line 23, “considered cell (10, 11)” should be replaced with --second measurement cell (12)--.
In claims 16 and 17, “considered” (all instances) should be deleted.
In claim 18, depending upon claim 13, “a second measurement cell (12) at a second measurement point (C2)” is introduced which has already been recited in claim 13.
In claim 19, line 3, “the primary measurement axes (AP1)” should be replaced with --primary measurement axes (AP1, AP2)--.
In claim 19, line 4, “the secondary measurement axes (AP2)” should be replaced with --secondary measurement axes (AS1, AS2)--.
In claims 27 and 30, “considered” should be deleted.
Claims 2, 3, 8, 10, 11, 14, 15, 20, 28, 29, and 31 are objected to due to their dependencies upon objected claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 6, line 6, the limitation “the measurement point” is indefinite since it does not specify first or second measurement points.
Claims 7 and 8 are indefinite due to their dependencies upon claim 6.
Claims 9 and 21, the phrase “were appropriate” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oudet et al. (US 6,518,749) discloses a magnetic position sensor for delivering an electric signal proportional to the position having a magnet in the shape of an angular curved sector.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
2/26/2022